EGAN, P. J.,
concurring.
I agree that petitioner should be granted a hearing for the reasons stated by the majority. I write separately because I would also conclude that the Oregon Medical Board (the board) incorrectly construed OAR 137-003-0670(2) when it denied petitioner a hearing.
In interpreting a rule, “our task is to ascertain the intent of the body that promulgated it.” Perlenfein and Perlenfein, 316 Or 16, 20, 848 P2d 604 (1993). To ascertain that intent, we “look to the text of the rule, in the context of other portions of the rule and related laws,” and may consider the rule’s history, to the extent the history is helpful. Phillips v. Dept. of Public Safety Standards, 275 Or App 224, 235, 364 P3d 717 (2015), rev den, 358 Or 794 (2016). Because the rule was promulgated by the Department of Justice as part of the Office of Administrative Hearings rules for contested cases (OAH rules), we do not apply a deferential standard to the board’s construction of the rule. Lederer v. Viking Freight, Inc., 193 Or App 226, 236 n 6, 89 P3d 1199, adh’d to as modified on recons, 195 Or App 94, 96 P3d 882 (2004).
The pertinent portion of OAR 137-003-0670(2) provides that the administrative law judge (ALJ) shall schedule a hearing “[i]f the reasons for the party’s failure to appear are in dispute.” (Emphasis added.) In the context of that rule, the plain meaning of “reasons” is the party’s explanation — including the party’s subjective belief, motive, or justification — why the facts constitute good cause under the rules.1 A party’s reasons are not synonymous with the *8historical facts, instead a party’s reasons connect the facts with the legal standard — here, good cause. Thus, it is possible for a party’s reasons to be in dispute, even when the historical facts are not.
That plain meaning of “reasons” is supported by the context of the OAH rules. In the OAH rules, the terms “facts” and “reasons” are used as separate terms. If a rule provides for a hearing when the facts are in dispute, then the rule so states. See OAR 137-003-0528(3) (“If the agency or another party disputes the facts contained in the explanation of why the request for hearing is late, the agency will provide a right to a hearing on the reasons why the hearing request is late.”). If a rule provides for a hearing when the reasons are in dispute, then the rule so states. See OAR 137-003-0670(2) (“If the reasons for the party’s failure to appear are in dispute, the administrative law judge shall schedule a hearing on the reasons for the party’s failure to appear.”); OAR 137-003-0672(4) (same). Also, in other contexts in the OAH rules, the terms facts and reasons have different meaning. The term “reasons” is used consistently to refer to something more than the facts, such as a reasoned explanation why the facts lead to a particular result. See, e.g., OAR 137-003-0530(3) (“The agency or administrative law judge may require a statement explaining the reasons for the late filing.”); OAR 137-003-0690(3) (“The stay request shall contain * * * [a] statement of facts and reasons sufficient to show that ***.”). In the context of the OAH rules, the terms facts and reasons were used intentionally to mean different things, and I believe that we must give meaning to that intention. Thus, I would also conclude that, when the board denied petitioner a hearing because it determined that the facts were not in dispute, the board legally erred in its construction of OAR 137-003-0670(2).
Accordingly, I respectfully concur.

 “Reason” is defined as:
“1 a : an expression or statement offered as an explanation of a belief or assertion or as a justification of an act or procedure <gave ~s that were quite satisfactory> b : a consideration, motive, or judgment inducing or confirming a belief, influencing the will, or leading to an action or course of action : a rational ground or motive ‡ *⅜ c : a sufficient ground of explanation or of logical defense; esp : a general principle, law, or warranted presumption that supports a conclusion, explains a fact, or validates a course of conduct <brilliantly outlined the ~s that supported his client’s action> d : the thing that makes some fact intelligible : cause *** e : a sane or sound view or consideration!.]”
Webster’s Third New Int’l Dictionary 1891 (unabridged ed 2002) (boldface omitted).